PER CURIAM.
We have considered the various points raised by appellant, but find no merit therein. The evidence amply supports the entry of the judgments of conviction, and appellant has failed to adequately preserve his attack upon the counts relating to his sale and possession of cocaine, a narcotic drug, on August 13, 1971.
We remand with directions to vacate the sentence imposed pursuant to convictions under the counts charging unlawful possession of cocaine, since these sentences are contrary to the rule enunciated in Yost v. State, Fla.App. 1971, 243 So.2d 469 and Easton v. State, Fla.App. 1971, 250 So.2d 294. In all other respects, the judgments and sentences are affirmed.
Affirmed in part and reversed in part with directions.